Citation Nr: 1522817	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date prior to September 20, 2005, for the grant of service connection for a low back disorder.

2.  Evaluation of multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus for the period from November 28, 1957, to September 20, 2005.  

3.  Entitlement to a rating in excess of 20 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus for the period from September 20, 2005, to October 12, 2012.  

4.  Entitlement to a rating in excess of 40 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus for the period since October 12, 2012.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of whether the November 6, 1958, Board decision denying service connection for a low back disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	B. Rothchild, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) New York, New York, Regional Office (RO), which granted service connection for a low back disorder and assigned a 20 percent rating effective September 27, 2005.  

In April 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript is incorporated into the record.  In April 2012, the Board granted an effective date of September 20, 2005, and remanded the issue of the initial rating for additional development.  

In this decision, the Board will vacate the April 2012 decision, grant an effective date for service connection for a low back disorder to the day after the Veteran's separation from service, and remand the issue of the rating from November 28, 1957, to September 20, 2005, to the RO.  As this may have an impact on the subsequent ratings for a low back disability, the Board will remand the remaining issues (including the TDIU) for readjudication in light of the grant of an earlier effective date.  Of note, the intent of the Board is to have this decision be effective concurrently with the decision addressing whether there was CUE in the November 1958 Board decision.

In a March 2015 written statement, the Veteran advanced contentions which may be reasonably construed as an informal application to reopen his claims of entitlement to service connection for a heart disorder, excessive bleeding in the mouth, and a generalized anxiety disorder with alcohol abuse.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the subsequent ratings for a low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2012, the Board issued a decision as to an earlier effective date for the grant of service connection for a low back disorder; relevant evidence was constructively in the Board's possession but was not considered at the time of the April 2012 decision.

2.  The Veteran sustained an in-service injury which ultimately resulted in a service-connected low back disorder; he filed a claim for a low back disorder within one year following discharge from service.


CONCLUSIONS OF LAW

1.  The April 2012 Board decision addressing the issue of entitlement to an earlier effective date for the grant of service connection for a low back disorder is vacated.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2014).  

2.  The criteria for an effective date of November 28, 1957, for the grant of service connection for a low back disorder have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In this case, relevant evidence that was constructively in the Board's possession, specifically evidence of a January 1957 motor vehicle accident, was not considered at the time of the decision.  Accordingly, the April 2012 Board decision addressing the issues of the effective date of the grant of service connection for a low back disorder will be vacated.


Earlier Effective Date

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision, notwithstanding § 3.156(a).  Relevant records are those that relate to a claimed in-service event, injury, or disease for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. 38 C.F.R. § 3.156(c)(1). An award based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

In this case, the basic facts are not in dispute.  In January 1957, the Veteran was involved in a motor vehicle accident.  He was diagnosed with a back strain.  In October 1957, he was diagnosed with a possible herniated nucleus pulposus at L-4.  He separated from service on November 27, 1957.  He filed a claim for a low back disorder which was received by VA on December 2, 1957.

In November 1958, the Board denied service connection for a back disorder essentially on the basis that a pre-existing congenital back disorder was not aggravated by service.  While the Veteran had asserted that he was involved in a motor vehicle accident, the Board found no evidence that he was.  He was provided with a copy of the decision.  At that time, Board decisions were not subject to judicial review and were final when issued.  

The service treatment records reflecting that the Veteran was, in fact, involved in a motor vehicle accident in January 1957 were date-stamped as received by the RO in April 1960.  However, by its location in the physical record, it does not appear that they were actually associated with the claims file until 2006.  Nonetheless, it is apparent that these records existed at the time of the prior final decision and are related to the claimed in-service injury but were not of record.  As such, 38 C.F.R. § 3.156(c) is applicable and the claim will be reconsidered.

Because the Veteran's original claim is being reconsidered pursuant to 38 C.F.R. § 3.156(c) and service-connection has already been granted, the remaining question concerns when entitlement to service connection arose.  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

In this case, the RO initially reopened and denied but subsequently granted service connection for a low back disorder in January 2008 with an effective date of September 27, 2005, which was the date of the most recent claim.  The benefit was granted on the basis that a VA examiner found that the Veteran's multilevel degenerative disc disease developed as a result of the strain in service.  

Entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  Accordingly, it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

By definition, this sequence of events means that the Veteran had an entitlement to benefits existing before the date of the relevant application to reopen.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  In fact, the VA examiner's opinion indicates that the disability had arisen by the time of the initial claim in December 1957.  The RO's grant of service connection is recognition that the disorder is a direct result of service.  See 38 C.F.R. § 3.303 . Accordingly, for purposes of this adjudication, the Board will assume that entitlement arose during service.

The Veteran was discharged on November 27, 1957.  The initial claim for a low back disorder was received on December 2, 1957, just days after discharge.  As the claim was filed well within one year from the date of discharge, the effective date is appropriately November 28, 1957, the day following service separation.  This is a full grant of the benefit sought as to the effective date issue.


ORDER

The April 2012 Board decision addressing the issues of the effective date of the grant of service connection for a low back disorder is vacated.

An effective date of November 28, 1957, is granted for the grant of service connection for a low back disorder.


REMAND

In light of the decision granting an effective date for service connection for a low back disorder to November 28, 1957, the Board finds that the RO should readjudicate the issues of the ratings for the Veteran's low back disability and entitlement to TDIU.  

Of note, in light of the unique procedural history in this case, an earlier effective date for the grant of service connection for a low back disorder has been established to November 28, 1957, based on the additional service records warranting reconsideration under 38 C.F.R. § 3.156(c).  Because the earlier initial rating period is only now being created by the Board's grant of earlier effective date, the RO has not had the opportunity to assign an initial rating for the earlier initial rating period from November 28, 1957, to September 20, 2005.  

For these reasons, the Board is bifurcating the distinct initial rating periods into two separate issues, and remanding the remaining issue of initial rating period from November 28, 1957, to September 20, 2005, for initial adjudication, including any development that is needed prior to the initial rating for this period.  The case has been recharacterized as set forth in the title page above.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  A remand is required to allow the RO to assign an initial rating for this period, as well as accomplish any development deemed necessary upon review of the file.

As this may have an impact on the subsequent ratings for a low back disability, the Board will remand the remaining issues, including the TDIU, for readjudication in light of the grant of an earlier effective date.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outpatient treatment records related to the claims on appeal not already of record.

2. Schedule the Veteran for an examination.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

3. After reviewing the claims folder and examining the Veteran, the examiner is requested to assess the functional impairment associated with the Veteran's service-connected low back disability.   To the extent possible, the examiner should offer an opinion as to whether impairment due to a low back disorder is so severe as to preclude substantially gainful employment.  

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


